              Case 1:18-cv-07796-VEC Document 134 Filed 04/17/20 Page 1 of 5



                                                                                                               787 Seventh Avenue
                                                                                                               New York, NY 10019-6099
                                                                                                               Tel: 212 728 8000
                                                                                                               Fax: 212 728 8111

April 17, 2020

VIA ECF

The Honorable Valerie E. Caproni
U.S. District Court, Southern District Of New York
Thurgood Marshall Courthouse
40 Foley Square, Room 240
New York, NY 10007

Re:     Construction Laborers Pension Trust for Southern California v. CBS Corporation, et al.,
        No. 1:18-cv-07796-VEC

Dear Judge Caproni:

Defendants CBS Corporation (n/k/a ViacomCBS Inc.) (“CBS”) and Leslie Moonves (together, the
“Defendants”) respectfully submit this joint letter in opposition to Lead Plaintiff’s April 8, 2020 application
for expanded class certification discovery. (ECF 131.) For the reasons described below, Defendants submit
that the discovery topics on which the parties have already agreed are sufficient (see ECF 128), and that the
additional discovery sought by Lead Plaintiff strays impermissibly into the merits, is not relevant to the issue
of whether class treatment is warranted, and would pose unnecessary burdens.1

Defendants expect that one issue in dispute at the class certification stage will be whether common issues
predominate under Federal Rule of Civil Procedure 23(b)(3), particularly with respect to reliance. To
establish that common issues of reliance predominate, Lead Plaintiff has invoked the presumption of
market-wide reliance (ECF 59, ¶¶ 181-182), established by the Supreme Court in Basic Inc. v. Levinson, 485
U.S. 224 (1988). The Basic presumption is premised on the idea that the “market price of shares traded on
well-developed markets reflects all publicly available information, and, hence, any material misrepresentations.”
Id. at 246 (emphasis added). “[W]ithout the benefit of the Basic presumption, investors would have to prove
reliance on an individual basis, meaning that individual issues would predominate over common ones.”
Halliburton Co. v. Erica P. John Fund, Inc., 573 U.S. 258, 265-66 (2014) (Halliburton II).

To successfully invoke the Basic presumption, Lead Plaintiff must “establish certain prerequisites—namely,
that defendants’ misstatements were publicly known, their shares traded in an efficient market, and plaintiffs
purchased the shares at the market price after the misstatements were made but before the truth was
revealed.” Arkansas Teacher Ret. Sys. v. Goldman Sachs Grp., Inc. 879 F.3d 474, 481 (2d Cir. 2018) (Goldman I)
(emphasis added). Once a plaintiff invokes the Basic presumption, defendants may “defeat the presumption
at the class certification stage through evidence that the misrepresentation did not in fact affect the stock

1 Defendants focus primarily on the documents whose production would be required under Lead Plaintiff’s discovery proposal.
It is unclear if Lead Plaintiff intends to use the production of these documents to then seek to take depositions of numerous
deponents on these subjects. Defendants reserve their right to oppose such depositions in the event that Lead Plaintiff’s
application is granted.



N EW Y ORK   W ASHINGTON   H OUSTON    P ALO A LTO   S AN F RANCISCO   P ARIS   L ONDON   F RANKFURT   B RUSSELS   M ILAN   R OME
               Case 1:18-cv-07796-VEC Document 134 Filed 04/17/20 Page 2 of 5
The Honorable Valerie E. Caproni
April 17, 2020
Page 2
price.” Halliburton II, 573 U.S. at 279.

The Basic presumption, and the ability of Defendants to defeat the presumption through a showing of no
price impact, assumes that the market price of a company’s stock trading on an efficient market reflects all
publicly available information. See Halliburton II at 283 (“[P]ublicity and market efficiency are nothing more than
prerequisites for an indirect showing of price impact.”). The issue of price impact is typically the province
of economic experts who conduct event studies, which are “regression analyses that seek to show that the
market price of the defendant’s stock tends to respond to pertinent publicly reported events.” Id. at 280
(emphasis added).

Whether the Basic presumption applies will therefore depend on expert analyses of publicly-available
information. Despite that, Lead Plaintiff seeks discovery of a host of communications having no bearing
on the issue of price impact, including communications that are entirely internal to CBS or otherwise non-
public, and pre-date the publication of the so-called “corrective” disclosures by many weeks:

         Internal and external communications that discuss the potential or actual impact of any disclosures
         on CBS’s stock price on July 27 and July 30, 20172, and December 4, 2018. CBS will search only the
         emails and text messages of Chief Executive Officer (“CEO”) Leslie Moonves, and the emails of
         Adam Townsend (Executive Vice President (“EVP”), Investor Relations), David Bank (EVP,
         Investor Relations), Annette Hogan (Director, CBS Shareholder Relations); and communications to
         and from InvestorRelations@cbs.com. The time periods will be limited to July 12, 2018-August 2,
         2018 and November 20, 2018-December 7, 2018, two weeks prior to the corrective disclosure
         dates, and three days after the dates. (ECF 131 at 1-2 (emphases added).)3

Lead Plaintiff’s application to take discovery on this proposed topic should be denied for at least the
following three reasons.

First, through this request, Lead Plaintiff plainly seeks to conduct merits discovery. Lead Plaintiff previously
agreed, and this Court ordered, that discovery into the “impact (if any) of the Variety Statement on the price
of CBS stock” was permissible, but that discovery “as to any matter relating solely to the merits of Lead
Plaintiff’s claims” was not. (ECF 128 ¶¶ 5(b)(vi) and 5(d).) As its new proposed discovery topic makes
clear, however, Lead Plaintiff seeks discovery going well beyond the price impact of the Variety Statement—
the one, barely pleaded, alleged misstatement that survived Defendants’ motions to dismiss—to include
communications concerning “any disclosures” impacting the price of CBS stock, the fact of those disclosures
themselves as well as their contents.4 For example, Lead Plaintiff states that it wishes to take discovery of

2 We presume that Lead Plaintiff intended these dates to be July 27 and July 30, 2018.
3 Lead Plaintiff previously sought four categories of additional discovery (ECF 127 at 1), which the parties addressed at the April
3, 2020 conference with the Court. (ECF 132.) Your Honor characterized the third and fourth topics as a “fishing expedition,”
expressed concern that the relevance of the first topic was “marginal” at best and “incredibly burdensome,” and suggested that
Lead Plaintiff “focus” its application on trying to defend the second topic “only as to Mr. Moonves,”: “[T]he impact of any
disclosures between July 27 and 30, 2018, and on December 4, 2018, relating to Moonves’s alleged sexual misconduct or departure
from CBS, or the alleged sexual misconduct of any CBS employee, on the price of CBS stock.” (Apr. 3, 2020 Tr. at 10:4-9, 19:14,
and 20:3-5). Lead Plaintiff’s new topic suffers from the defects the Court has already identified and, in fact, expands the discovery
sought beyond its original requests.
4 This case, of course, is not about “any disclosures”; it is about a single allegedly misleading statement made by CBS’s then CEO

at an industry conference in November of 2017 – the “Variety Statement” – and Lead Plaintiff has already conceded that discovery
into those other matters is impermissible. (See ECF 128 ¶¶ 5(d)(i), (ii) and (iv) (precluding discovery into the truth, falsity or




                                                                -2-
               Case 1:18-cv-07796-VEC Document 134 Filed 04/17/20 Page 3 of 5
The Honorable Valerie E. Caproni
April 17, 2020
Page 3
internal communications concerning Ronan Farrow’s July 19, 2018 request for comment concerning the
allegations in the July 27 New Yorker article, presumably in an effort to get at the underlying merits of the
allegations it contained. (ECF 131 at 2 (seeking communications concerning “Farrow’s contact” with CBS
for comment about his upcoming article).) Similarly, Lead Plaintiff asserts that it should be entitled to take
discovery of communications concerning the alleged “draft report” prepared by Debevoise & Plimpton LLP
and Covington & Burling LLP as part of an internal investigation commissioned by CBS’s Board of
Directors, including (presumably) the work done by those firms and their recommendations and findings.
(Id. (seeking discovery of communications “concerning the draft report and Times articles”).) How
communications about any of these subjects could possibly relate to the price impact of the Variety
Statement is nowhere explained in Lead Plaintiff’s letter. What is more, Lead Plaintiff already acknowledged
that any discovery about these topics is off limits. (See, e.g., ECF 128 ¶ 5(d)(vii) (precluding discovery of “the
truth or falsity of each act of misconduct alleged in the Amended Consolidated Complaint”), ¶ 5(d)(ix)
(precluding discovery into “the investigation into allegations against Leslie Moonves . . . conducted by
Covington & Burling LLP and Debevoise & Plimpton LLP . . . including but not limited to any documents
and/or communications related to that investigation that CBS asserts are protected by the attorney-client
privilege or attorney work product doctrines.”).)

Second, leaving aside the limits on discovery to which Lead Plaintiff has already agreed, many of the
“communications” Lead Plaintiff seeks are nonpublic and therefore irrelevant and overbroad under Basic.5 See
West v. Prudential Sec., Inc., 282 F.3d 935, 937 (7th Cir. 2002) (“Basic describes a mechanism by which public
information affects stock prices . . . [n]o similar mechanism explains how prices would respond to non-
public information.”); 60223 Tr. v. Goldman, Sachs & Co., 540 F. Supp. 2d 449, 458 (S.D.N.Y. 2007) (“[N]on-
public comments made by an analyst . . . undoubtedly would not have the same effect on the market price
of a security as would public disclosures by an analyst.”). Accordingly, as one court ruled in circumstances
strikingly similar to those here, when class certification and merits discovery are bifurcated, production of
internal company communications is inappropriate during the class-only phase. Washtenaw Cty Emps. Ret.
Sys. v. Walgreen Co., No. 15-cv-3187, 2017 WL 1545764, at *2 (N.D. Ill. Apr. 28, 2017) (“[T]he only
documents relevant to the class certification decision involve information that was publicly available in the
market. The internal Walgreens documents requested . . . will not assist the Court in determining when
Defendants’ alleged fraud was alive in the market.”) (emphases in original).6

Disallowing discovery about a defendant’s internal correspondence makes perfect sense in light of the
general principles established by Basic and its progeny. For instance, internal emails and text messages among


materiality of any alleged misstatements or omissions set forth in the Amended Consolidated Complaint that did not survive
dismissal).)
5 To the extent that Lead Plaintiff seeks communications that are publicly available, it is in the same position as Defendants to

seek out those documents, and Defendants should not bear the costs of such discovery. See Krause v. Buffalo & Erie Cty. Workforce
Dev. Consortium, Inc., 425 F. Supp. 352, 375 (W.D.N.Y. 2006) (“it is well-established that discovery need not be required of
documents of public record which are equally accessible to all parties”) (quoting SEC v. Samuel H. Sloan & Co., 369 F. Supp. 994,
995 (S.D.N.Y.1973)).
6 Although Plaintiff asserts that Mr. Moonves “participated in . . . non-public discussions with analysts and investors,” the sources

it cites do not corroborate that assertion. (ECF 131 at 2 n.1.) The two analyst reports Lead Plaintiff cites (id. at 4) both date from
September 2018, well beyond the date range Lead Plaintiff has proposed, and only one refers to remarks Mr. Moonves made
publicly. (See Ex. A attached hereto.) The other source Lead Plaintiff relies upon comprises a CBS employee’s LinkedIn page.
(ECF 131 at 2 n.1.) It establishes nothing more than that employees in the CBS investor relations department interfaced with
investors and later reported to Moonves and others.




                                                                -3-
             Case 1:18-cv-07796-VEC Document 134 Filed 04/17/20 Page 4 of 5
The Honorable Valerie E. Caproni
April 17, 2020
Page 4
CBS’s employees about the Company’s stock price by definition were never publicly known to the market,
could not have impacted CBS’s stock price, and thus have no bearing on class-wide reliance. The same is
also true of Lead Plaintiff’s request for discovery of CBS’s external communications, which as written could
seek to capture communications between the purported custodians and any other person, not just those
with investors or the market. Indeed, even a more narrow reading of Lead Plaintiff’s proposed topic shows
its overbreadth. Suppose, for example, that CBS did communicate with select investors about the Variety
Statement. While those individual investors may have relied upon those statements in making purchase
decisions, that has no relevance under Basic to the question presented here. In fact, any investor who relied
on nonpublic information it learned from CBS could not be part of the putative class because such an
investor would be subject to the unique defense that it did not rely on the integrity of CBS’s stock price.
Blank v. Jacobs, No. 03–cv–2111, 2009 WL 3233037, at *5-6 (E.D.N.Y. 2009) (holding that lead plaintiffs
were atypical because they “received inside information from conversations with the President and Chief
Financial Officer” of the Company, and thus “did not rely on the price of the stock as a reflection of the
value of that stock.”); In re Ind. Energy Holdings PLC Sec. Litig., 210 F.R.D. 476, 481 (S.D.N.Y. 2002) (“where
plaintiffs are privy to non-public information not available to other investors, they may be subject to unique
reliance defenses making them atypical and inadequate class representatives.”).

Third, communications concerning the “potential” impact of the Variety Statement on the price of CBS stock
before the allegedly “corrective” disclosures were even published would not assist the Court in resolving
Lead Plaintiff’s forthcoming motion, and Lead Plaintiff does not attempt to argue that they would. The
issue under Halliburton II is whether “the [alleged] misrepresentation [did or] did not in fact affect the stock
price,” Halliburton II, 573 U.S. at 279 (emphasis added), not whether it might have. The discovery Lead
Plaintiff requests is not only irrelevant, but also overbroad and has no bearing on what information was
actually available to the public at the time the allegedly corrective disclosures were made, which is
fundamental to the presumption of reliance on which Lead Plaintiff relies. See Basic, 485 U.S. at 246.

The cases that Lead Plaintiff cites in its letter do not hold that the discovery it seeks is appropriate. As an
initial matter, unlike the bifurcated discovery ordered in this case, all of those cases proceeded with parallel
merits and class discovery. Any suggestion that such discovery was affirmatively granted in connection with
the litigation of class certification issues is thus groundless. See In re Chicago Bridge & Iron Co., N.V. Sec. Litig.,
No. 17-cv-01580, Dkt. 115 (Civil Case Management Plan & Scheduling Order) (S.D.N.Y. June 21, 2018); In
re Virtus Inves. Partners, Inc. Sec. Litig., No. 15-cv-01249, Dkt. 76 (Scheduling Order) (S.D.N.Y. Aug. 17, 2016);
Grae v. Corrs. Corp. of Am., No. 16-cv-02267, Dkt. 88 (Initial Case Management Order) (M.D. Tenn. Feb. 15,
2018). To the contrary, as mentioned above, the only decision cited by either party that addresses the issue
in dispute here—i.e., whether a defendant’s nonpublic communications are relevant to bifurcated class
certification discovery—held that such documents are irrelevant and “w[ould] not assist the Court” in deciding
the plaintiff’s motion to certify the class. See Washtenaw Cty Emps. Ret. Sys., 2017 WL 1545764, at *2.

The cases that Lead Plaintiff cites also primarily involve nonpublic communications that were relevant to
how investors reacted after the alleged corrective disclosure became public. See In re Chicago Bridge & Iron
Co., N.V. Sec. Litig., 17 Civ. 01580, 2019 WL 5287980, at *26-27 (S.D.N.Y. Oct. 18, 2019) (alleged corrective
disclosure published on June 11, 2014 and internal communications dated June 12, 2014); adopted in part 2020
WL 1329354, at *8 (Mar. 23, 2020) (noting that “Plaintiffs’ expert cites communications the day after the
[corrective disclosure] was published”); Grae v. Corr. Corp. of Am. 330 F.R.D. 481, 500 (M.D. Tenn. 2019)
(referencing internal company communications that were relevant to how the alleged corrective disclosure
was perceived in the market); In re Virtus Inves. Partners, No. 15-cv-1249, 2017 WL 2062985, at *5 (S.D.N.Y.



                                                         -4-
               Case 1:18-cv-07796-VEC Document 134 Filed 04/17/20 Page 5 of 5
The Honorable Valerie E. Caproni
April 17, 2020
Page 5
May 15, 2017) (referencing communications from after Wells Notice, which constituted the first partial
corrective disclosure, was made public). Lead Plaintiff, by contrast, mostly seeks internal and external
communications from before the alleged corrective disclosures were made. (See ECF 131 at 4 (seeking
communications that occurred “two weeks prior to and a few days after” each alleged corrective disclosure).)
And Lead Plaintiff’s proposed category by its own terms would be broad enough to include not only how
the market in fact responded to the alleged disclosures but also unreliable “musing” by CBS personnel about
how the market would respond to information that the personnel believed might someday be disclosed.
(Apr. 3, 2020 Tr. at 15:20.) Those internal, speculative, communications are irrelevant to whether CBS’s
stock price was inflated as a result of the Variety Statement because, as Your Honor previously recognized,
such communications do not indicate whether the information was in the market and impacted CBS’s stock
price. (Feb. 21, 2020 Tr. at 4:10-15 (THE COURT: “Well, why is it their view of whether or not it was out
there? It seems to me that’s irrelevant. The question is whether it was out there. They could either have
their head in the sand or they could be conspiracy nuts and think everything is out there. So their view on
whether it’s in the market or not is irrelevant.”). )

Should the Court deny Lead Plaintiff’s application, Defendants are prepared to stipulate that they will not
use any communications that fall within Lead Plaintiff’s proposed topic in their opposition to Lead Plaintiff’s
motion for class certification. See Washtenaw Cty Emps. Ret. Sys., 2017 WL 1545764, at *1-2 (denying plaintiff’s
motion to compel discovery of internal company documents in securities class action where class and merits
discovery was bifurcated and defendants stipulated that they would not use such internal documents to
oppose plaintiff’s motion for class discovery).7

Respectfully submitted,

 WILLKIE FARR & GALLAGHER LLP                                       DECHERT LLP


 _____/s/Mary Eaton ____________                                    _____/s/Andrew J. Levander____________
                                                                    (signed electronically with the consent of counsel)




7 To the extent that Your Honor finds that nonpublic internal or external communications relating to the alleged “corrective

disclosures” are relevant to class certification, without waiving objections, Defendants respectfully suggest that Plaintiff’s request
should be narrowed to no more than the following:

         Emails between CBS stockholders (except current or former CBS employees, officers, and directors) and securities
         analysts, on the one hand, and Adam Townsend, David Bank, Annette Hogan, or the email address
         InvestorRelations@cbs.com, on the other hand, concerning the actual impact of any of the following statements or
         publications on the price of CBS stock: the Variety Statement; the July 27, 2018 New Yorker article; and the three
         December 4, 2018 New York Times articles. The time period for such communications shall be limited to July 27, 2018-
         August 2, 2018 and December 4-December 7, 2018, inclusively.

So worded, the request: (i) relates to the “actual impact” of the disclosures; (ii) primarily involves nonpublic communications with
the market (and not discussions with anyone relating to these issues that were never sent to market participants); and (iii) captures
the relevant time period, i.e., the time period after the purported “corrective disclosures” were made.




                                                                -5-
